Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/06/2022 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-6 and 14-18 is/are rejected under 35 U.S.C. 102(a)(1)-(2) as being anticipated by Schulze (Pub. No.: US 2006/0014400) filed in the IDS on 01/18/2022.
Re claim 1, Schulze, FIG. 3 teaches a semiconductor device, comprising: 
a first semiconductor region (11B/11A) including a first portion (right portion) and a second portion (left portion), the first semiconductor region being of the first conductivity type (n+), the second portion being arranged with the first portion in a first direction (horizontal); 
a second semiconductor region (12) provided on the first portion and on the second portion, the second semiconductor region being of the first conductivity type, a second direction (vertical) from the first semiconductor region toward the second semiconductor region being perpendicular to the first direction, an impurity concentration of the first conductivity type in the second semiconductor region (n-) being lower than an impurity concentration of the first conductivity type in the first semiconductor region (n+); 
a first metal portion (51) extending along the first direction, a portion of the first semiconductor region (11A) being provided between the second semiconductor region (12) and the first metal portion (51, ¶ [0043]), the first metal portion being provided between an other portion of the first semiconductor region (11B) and the portion of the first semiconductor region (11A) in the second direction (vertical), the first metal portion (51) directly contacting with the portion of the first semiconductor region (11A) and the other portion of the first semiconductor region (11B); 
a third semiconductor region (left 20) provided on a portion of the second semiconductor region, the third semiconductor region being of a second conductivity type (p-type) and being positioned on the first portion (left portion); 
a first electrode (left 40) provided on the third semiconductor region (left 20); a fourth semiconductor region (right 20) provided on another portion of the second semiconductor region (right portion of 12), the fourth semiconductor region being of the second conductivity type (p-type), being separated from the third semiconductor region, and being positioned on the second portion (right portion); 
a second electrode (right 40) provided on the fourth semiconductor region; and 
a third electrode (53), the other portion of the first semiconductor region (11B) being provided between an entirety of the first metal portion (51) and an entirety of the third electrode (53, note that both 51 and 53 are covered entirely regions 52 and 11B, therefore, they are covered entirely region 11B) in the second direction (vertical).
Re claim 2, Schulze, FIG. 3 teaches the device according to claim 1, wherein the first metal portion is provided inside the first portion (right 11B+right portion of 11A) and inside the second portion (left 11B+left portion of 11A).
Re claim 3, Schulze, FIG. 3 teaches the device according to claim 1, further comprising a third electrode (53) provided under the first semiconductor region.
Re claim 4, Schulze, FIG. 3 teaches the device according to claim 2, wherein a distance between the first metal portion (51) and the first electrode (left 40) is shorter than a distance between the first metal portion (51) and the third electrode (53).
Re claim 5, Schulze, FIG. 3 teaches the device according to claim 1, further comprising: 
a fifth semiconductor region (left 30) provided on a portion of the third semiconductor region (left 20), the fifth semiconductor region being of the first conductivity type (n+); and 
a first gate electrode (left 40) opposing the second semiconductor region (12), the third semiconductor region (left 20), and the fifth semiconductor region (left 30) with a first gate insulating layer (left 41) interposed.
Re claim 6, Schulze, FIG. 3 teaches the device according to claim 5, further comprising: 
a sixth semiconductor region (right 30) provided on a portion of the fourth semiconductor region (right 20), the sixth semiconductor region being of the first conductivity type (n+); and 
a second gate electrode (right 40) opposing the second semiconductor region (right 20), the fourth semiconductor region, and the sixth semiconductor region with a second gate insulating layer (right 41) interposed.
Re claim 14, Schulze, FIG. 3 teaches the device according to claim 1, wherein a length in the first direction (horizontal) of the first metal portion is longer than a length in the second direction (vertical) of the first metal portion (51).
Re claim 15, Schulze, FIG. 3 teaches the device according to claim 1, wherein the third electrode (53) does not directly contact the first metal portion (51).
Re claim 16, Schulze, FIG. 3 teaches the device according to claim 1, wherein the third electrode (53) is apart from the first metal portion (51).
Re claim 17, Schulze, FIG. 3 teaches the device according to claim 1, wherein a distance in the second direction (vertical) between the third electrode (53) and the first metal portion (51) is longer than a distance in the second direction between the first electrode (left 40) and the first metal portion (51).
Re claim 18, Schulze, FIG. 3 teaches the device according to claim 1, wherein a thickness of the other portion of the first semiconductor region (11B) in the second direction (vertical) is greater than a thickness of the portion of the first semiconductor region (11A) in the second direction.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulze in view of Kawamura (Pub. No.: US 2014/0284707).
Schulze teaches all the limitation of claim 1.
Schulze fails to teach the limitation of claims 7/8.
Kawamura teaches wherein a length of the first metal portion (6 of FIG. 11A) in a third direction (Z-direction) is longer than a length of the first metal portion (6) in the second direction (horizontal), the third direction being perpendicular to the first direction (horizontal) and the second direction (vertical) (claim 7).
wherein a plurality of the first metal portions (6 of FIG. 11A) are provided along a third direction (Z-direction) perpendicular to the first direction and the second direction, and the plurality of first metal portions are separated from each other (claim 8).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of providing different optimal pitch dimensions as taught by Kawamura, ¶ [0004].  
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinzer in view of Schulze in view of OHTA (Pub. No.: US 2012/0241853).
	Schulze teaches all the limitation of claim 1.
Schulze fails to teach the limitation of claim 9.
OHTA teaches a second metal portion (middle layer of 11) provided inside the first portion (MOSFET region) and inside the second portion (SBD region), the second metal (middle layer of 11) portion being positioned between the first metal portion (top layer of 11) and the third electrode (bottom layer of 11).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of reducing the on resistance of a power MOSFET as taught by OHTA, ¶ [0003]. 
Claim(s) 1-3 and 5-6, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent No.: 2010-087096 (hereinafter `096) in view of Schulze.

    PNG
    media_image1.png
    548
    1161
    media_image1.png
    Greyscale

Re claim 1, `096, FIG. 12 [as shown below] teaches a semiconductor device, comprising: 
a first semiconductor region (7) including a first portion ([aPofFS], FIG. 12 [as shown above]) and a second portion [OPofFS], the first semiconductor region being of the first conductivity type (N+-type), the second portion being arranged with the first portion in a first direction (horizontal); 
a second semiconductor region (8) provided on the first portion and on the second portion, the second semiconductor region being of the first conductivity type (N--type, a second direction (vertical) from the first semiconductor region toward the second semiconductor region being perpendicular to the first direction (horizontal), an impurity concentration of the first conductivity type in the second semiconductor region (N- -type of 8) being lower than an impurity concentration of the first conductivity type in the first semiconductor region (N+-type of 7); 
a first metal portion extending along the first direction (horizontal), a portion of the first semiconductor region ([aPofFS], FIG. 12 [as shown above]) being provided between the second semiconductor region (8) and the first metal portion (4), the first metal portion being provided between an other portion of the first semiconductor region [OPofFS] and the portion of the first semiconductor region in the second direction (vertical), the first metal portion [aPofFS] directly contacting with the portion of the first semiconductor region and the other portion of the first semiconductor region [OPofFS];
a third semiconductor region (a far right portion 10) provided on a portion of the second semiconductor region (8), the third semiconductor region being of a second conductivity type (P-type) and being positioned on the first portion [aPofFS]; 
a first electrode (far right 16) provided on the third semiconductor region; 
a fourth semiconductor region (a far left portion 10) provided on another portion of the second semiconductor region (8), the fourth semiconductor region being of the second conductivity type (P-type), being separated from the third semiconductor region (a far right portion 10), and being positioned on the second portion [OPofFS]; and 
a second electrode (far left 16) provided on the fourth semiconductor region (a far left portion 10).
`096 fails to teach a third electrode, the other portion of the first semiconductor region being provided between an entirety of the first metal portion and an entirety of the third electrode in the second direction.
Schulze teaches a third electrode (53), the other portion of the first semiconductor region (11B) being provided between an entirety of the first metal portion (51) and an entirety of the third electrode (53, note that both 51 and 53 are covered entirely regions 52 and 11B, therefore, they are covered entirely region 11B) in the second direction (vertical).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching in order thereby to obtain the metallic layer at the predetermined position as taught by Schulze, ¶ [0007]. 
Re claim 2, in the combination, `096, FIG. 12 teaches the device according to claim 1, wherein the first metal portion (6) is provided inside the first portion [aPofFS] and inside the second portion [OPofFS].
Re claim 3, in the combination, `096, FIG. 12 teaches the device according to claim 1, further comprising a third electrode (5, [0017]) provided under the first semiconductor region (7).
Re claim 5, in the combination, `096, FIG. 12 teaches the device according to claim 1, further comprising: 
a fifth semiconductor region (far right of 14) provided on a portion of the third semiconductor region (a far right portion 10), the fifth semiconductor region being of the first conductivity type (N+ -type); and 
a first gate electrode (far right 13) opposing the second semiconductor region (8), the third semiconductor region (far right of 10), and the fifth semiconductor region (far right of 14) with a first gate insulating layer (far right 12) interposed.
Re claim 6, in the combination, `096, FIG. 12 teaches the device according to claim 4, further comprising: 
a sixth semiconductor region (far left of 14) provided on a portion of the fourth semiconductor region (a far left portion 10), the sixth semiconductor region being of the first conductivity type (N+ -type); and 
a second gate electrode (far left 13) opposing the second semiconductor region (8), the fourth semiconductor region, and the sixth semiconductor region (far left of 14) with a second gate insulating layer (far left 12) interposed.
Re claim 14, in the combination, `096, FIG. 12 teaches the device according to claim 1, wherein a length in the first direction (horizontal) of the first metal portion (6) is longer than a length in the second direction (vertical) of the first metal portion.
Claim(s) 1-3 and 5-6, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinzer (Pub. No.: US 2012/0248526) filed in the IDS on 03/15/2019 in view of `096 and further in view of Schulze.
Re claim 1, Kinzer, FIG. 1A teaches a semiconductor device, comprising: 
a first semiconductor region (114) including a first portion (114 of active region) and a second portion (114 of edge region), the first semiconductor region being of the first conductivity type (n++-type), the second portion being arranged with the first portion in a first direction (horizontal); 
a second semiconductor region (106) provided on the first portion and on the second portion, the second semiconductor region being of the first conductivity type (n-type), a second direction (vertical) from the first semiconductor region toward the second semiconductor region being perpendicular to the first direction, an impurity concentration of the first conductivity type in the second semiconductor region (n-type of 106) being lower than an impurity concentration of the first conductivity type in the first semiconductor region (n++-type of 114); 
a third semiconductor region (a far left portion 104) provided on a portion of the second semiconductor region (106), the third semiconductor region being of a second conductivity type (p--type) and being positioned on the first portion (114 of active region); 
a first electrode (116A) provided on the third semiconductor region; 
a fourth semiconductor region (a far right portion 104) provided on another portion of the second semiconductor region (106), the fourth semiconductor region being of the second conductivity type (p--type), being separated from the third semiconductor region (a far left portion 104), and being positioned on the second portion (114 of edge region); and 
a second electrode (116B) provided on the fourth semiconductor region (a far right portion 104).
Kinzer fails to teach a first metal portion extending along the first direction, a portion of the first semiconductor region being provided between the second semiconductor region and the first metal portion, the first metal portion being provided between an other portion of the first semiconductor region and the portion of the first semiconductor region in the second direction, the first metal portion directly contacting with the portion of the first semiconductor region and the other portion of the first semiconductor region.
`096 teaches a first metal portion extending along the first direction (horizontal), a portion of the first semiconductor region ([aPofFS], FIG. 12 [as shown above]) being provided between the second semiconductor region (8) and the first metal portion (4), the first metal portion being provided between an other portion of the first semiconductor region [OPofFS] and the portion of the first semiconductor region in the second direction (vertical), the first metal portion [aPofFS] directly contacting with the portion of the first semiconductor region and the other portion of the first semiconductor region [OPofFS].
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of sharing the drain region by providing the current flows in the vertical direction and horizontal direction as taught by `096, ¶ [0001].  
Moreover, Kinzer/`096 fails to teach a third electrode, the other portion of the first semiconductor region being provided between an entirety of the first metal portion and an entirety of the third electrode in the second direction.
Schulze teaches a third electrode (53), the other portion of the first semiconductor region (11B) being provided between an entirety of the first metal portion (51) and an entirety of the third electrode (53, note that both 51 and 53 are covered entirely regions 52 and 11B, therefore, they are covered entirely region 11B) in the second direction (vertical).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching in order thereby to obtain the metallic layer at the predetermined position as taught by Schulze, ¶ [0007].
Re claim 2, in the combination, `096, FIG. 12 teaches the device according to claim 1, wherein the first metal portion (6) is provided inside the first portion [aPofFS] and inside the second portion [OPofFS].
Re claim 3, in the combination, `096, FIG. 12 teaches the device according to claim 1, further comprising a third electrode (5, [0017]) provided under the first semiconductor region (7).
Re claim 5, in the combination, Kinzer, FIG. 1A teaches the device according to claim 1, further comprising: 
a fifth semiconductor region (far left of 112) provided on a portion of the third semiconductor region (114), the fifth semiconductor region being of the first conductivity type (n-type); and 
a first gate electrode (110, [0044]) opposing the second semiconductor region (106), the third semiconductor region (far left 0f 104), and the fifth semiconductor region (far left of 112) with a first gate insulating layer (far left 108) interposed.
Re claim 6, in the combination, Kinzer, FIG. 1A teaches the device according to claim 4, further comprising: 
a sixth semiconductor region (far right of 112) provided on a portion of the fourth semiconductor region (a far right portion 104), the sixth semiconductor region being of the first conductivity type (n-type); and 
a second gate electrode (116B) opposing the second semiconductor region (106), the fourth semiconductor region, and the sixth semiconductor region (far right of 112) with a second gate insulating layer (far right 108) interposed.
Re claim 14, in the combination, `096, FIG. 12 teaches the device according to claim 1, wherein a length in the first direction (horizontal) of the first metal portion (6) is longer than a length in the second direction (vertical) of the first metal portion.
Claim(s) 4, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinzer in view of `096/Schulze and further in view of Kawamura (Pub. No.: US 2014/0284707).
Kinzer/`096/Schulze teach all the limitation of claims 1 and 2.
Kinzer/`096/Schulze fail to teach the limitation of claims 4/7/8.
Kawamura teaches wherein a distance between the first metal portion (6, FIG. 13B, ¶ [0101]) and the first electrode (8) is shorter than a distance between the first metal portion (6) and the third electrode (12) (claim 4).
wherein a length of the first metal portion (6 of FIG. 11A) in a third direction (Z-direction) is longer than a length of the first metal portion (6) in the second direction (horizontal), the third direction being perpendicular to the first direction (horizontal) and the second direction (vertical) (claim 7).
wherein a plurality of the first metal portions (6 of FIG. 11A) are provided along a third direction (Z-direction) perpendicular to the first direction and the second direction, and the plurality of first metal portions are separated from each other (claim 8).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of providing different optimal pitch dimensions as taught by Kawamura, ¶ [0004].  
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinzer in view of Kinzer/`096/Schulze and further in view of OHTA (Pub. No.: US 2012/0241853).
	Kinzer/`096/Schulze teach all the limitation of claim 1.
Kinzer/`096/Schulze fail to teach the limitation of claim 9.
OHTA teaches a second metal portion (middle layer of 11) provided inside the first portion (MOSFET region) and inside the second portion (SBD region), the second metal (middle layer of 11) portion being positioned between the first metal portion (top layer of 11) and the third electrode (bottom layer of 11).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of reducing the on resistance of a power MOSFET as taught by OHTA, ¶ [0003]. 
Response to Arguments
Applicant's arguments filed 05/06/2022 have been fully considered but they are not persuasive. Please see the details in the remark section of the rejection of claim 1 as listed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TONY TRAN/Primary Examiner, Art Unit 2894